


AMENDMENT #1 T0 SETTLEMENT AGREEMENT AND MUTUAL RELEASE


This Amendment dated June 27, 2012 (the “Amendment”), amends a Settlement
Agreement and Mutual Release entered into as of December 22, 2009 (the
“Settlement Agreement”) between JAKKS Pacific, Inc. (“JAKKS”), THQ Inc. (“THQ”)
(collectively, the “Remaining Parties”), and THQ/JAKKS Pacific, LLC (the “LLC”).
W I T N E S S E T H:
WHEREAS, pursuant to the terms of a separate agreement among the LLC and the
Remaining Parties dated December 22, 2009, the Remaining Parties have dissolved
the LLC and it no longer is in existence; and


WHEREAS, the Remaining Parties wish to amend the Settlement Agreement on the
terms and subject to the conditions set forth herein.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Remaining Parties agree as follows:


1.Sections 1(iii) and 1(iv) of the Settlement Agreement are hereby deleted and
replaced with the following:


(iii)
$2 million on or before June 29, 2012 by wire transfer to JAKKS' account as
follows: _____________________________________;



(iv)
$1 million on or before August 30, 2012 with interest on the $1 million at an
annual rate of 5% calculated from June 30, 2012 to date of payment;



(v)
$1 million on or before October 30, 2012 with interest on the $1 million at an
annual rate of 5% calculated from June 30, 2012 to date of payment; and



(vi)
$4 million as follows: 10 successive monthly payments of $400,000 to be made
without interest except as provided below, commencing February 28, 2013 and
thereafter on the last business day of each month thereafter until the $4
million has been paid.



2.Prepayments of the amounts set forth above may be made at any time without
penalty. Section 9 of the Settelement Agreement is amended to provide that
notices to JAKKS shall be sent to the attention of Joel Bennett, Chief Financial
Officer, with a copy to Murray L. Skala, Feder Kaszovitz LLP, 845 Third Avenue,
NY, NY 10022.


3.Except as explicitly amended hereby, all of the terms of the Settlement
Agreement shall remain in full force and effect.


4.This Amendment may be executed in counterparts, each of which shall be deemed
an original and which together shall constitute one and the same document.


IN WITNESS WHEREOF, the Remaining Parties have executed this Agreement dated
June 27, 2012.
THQ INC.
 
JAKKS PACIFIC, INC.
 
 
 
 
 
By:
/s/ Paul J. Pucino
 
By:
/s/ Joel M. Bennett
Name:
Paul J. Pucino
 
Name:
Joel M. Bennett
Title:
CFO
 
Title:
EVP/CFO



